        Case 3:20-cv-00783-HZ        Document 18       Filed 03/16/21     Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



ERIC WEAVER,                                       No. 3:20-cv-0783-HZ

                     Plaintiff,                    OPINION & ORDER

      v.

RON GREGORY, individually and as
Acting Chief of Police for Warm Springs
Police Department; CARMEN SMITH,
individually and as Public Safety Manager
for Confederated Tribes of Warm Springs;
ALYSSA MACY, individually and as Chief
Operation Officer for Confederated Tribes
of Warm Springs,

                     Defendants.


HERNÁNDEZ, District Judge:

      Plaintiff Eric Weaver brings this civil rights and tort action against Defendants Ron

Gregory, Carmen Smith, and Alyssa Macy. This matter comes before the Court on Defendants’

Motion to Dismiss. For the following reasons, the Court GRANTS Defendants’ Motion.




1 – OPINION & ORDER
         Case 3:20-cv-00783-HZ            Document 18      Filed 03/16/21      Page 2 of 12




                                          BACKGROUND

        Plaintiff was a tribal police officer for the Warm Springs Police Department from April

2016 until he was terminated in September 2019. Compl. ¶¶ 12-13, ECF 1. At all times relevant,

Defendant Ron Gregory was the Acting Chief of Police for the Warm Springs Police

Department, id. at ¶ 7; Defendant Carmen Smith was the Manager of Public Safety for the

Confederated Tribes of Warm Springs (“CTWS”), id. at ¶ 8; and Defendant Alyssa Macy was

the Chief Operations Officer for the CTWS, id. at ¶ 9.

        Plaintiff alleges that, beginning in 2018, he witnessed and was subjected to sexual, racial,

and derogatory comments and offensive and unwanted touching during his employment for the

Warm Springs Police Department. Id. at ¶¶ 13-15. Plaintiff reported this conduct to multiple

supervisors in his chain of command, and his complaints were passed on to Defendant Gregory.

Id. at ¶ 16. On January 1, 2019, Defendants Gregory and Smith called a department-wide

meeting and, although addressing the department as a whole, singled out Plaintiff by staring at

him repeatedly, minimized his complaints, and discouraged the bringing of grievances up the

chain of command. Id. at ¶ 17. Plaintiff also reported the misconduct to Defendant Macy, but no

remedial action was taken. Id. at ¶ 18.

        Plaintiff alleges Defendants retaliated against him for reporting the harassment and

discrimination issues by formally reprimanding him, reporting him to management for using

excessive force during three service calls, placing him on unpaid administrative leave during the

investigation of those use-of-force incidents, and ultimately terminating him based on the

findings of that investigation. Id. at ¶¶ 19-24, 34. Plaintiff further alleges that he and his legal

counsel experienced a general lack of cooperation from Defendants Smith and Macy during the

investigation process. Id. at ¶¶ 26-27.




2 – OPINION & ORDER
         Case 3:20-cv-00783-HZ         Document 18        Filed 03/16/21     Page 3 of 12




       Plaintiff brings four Claims for Relief against Defendants based on actions taken in their

“individual” and “official” capacities: (1) Constitutional violation under 42 U.S.C. § 1983

(“Liberty Interest Deprivation”); (2) Constitutional violation under 42 U.S.C. § 1983

(“Retaliation for Free Speech (First Amendment)”); (3) Whistleblower retaliation in violation of

Oregon Revised Statute § (“O.R.S.”) 659A.199; and (4) Intentional infliction of emotional

distress. Defendants Gregory and Smith (hereinafter “Defendants”) move to dismiss pursuant to

Federal Rule of Civil Procedure (“Rule”) 12(b)(1) and 12(b)(6).1

                                          STANDARDS

I.     Rule 12(b)(1)

       A motion to dismiss brought pursuant to Rule 12(b)(1) addresses the court’s subject

matter jurisdiction. The party asserting jurisdiction bears the burden of proving that the court has

subject matter jurisdiction over his claims. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

375, 377 (1994).

       A Rule 12(b)(1) motion may attack the substance of the complaint’s jurisdictional

allegations even though the allegations are formally sufficient. See Corrie v. Caterpillar, Inc.,

503 F.3d 974, 979-80 (9th Cir. 2007) (court treats motion attacking substance of complaint’s

jurisdictional allegations as a Rule 12(b)(1) motion); Dreier v. United States, 106 F.3d 844, 847

(9th Cir. 1996) (“[U]nlike a Rule 12(b)(6) motion, a Rule 12(b)(1) motion can attack the

substance of a complaint’s jurisdictional allegations despite their formal sufficiency[.]") (internal

quotation omitted). Additionally, the court may consider evidence outside the pleadings to

resolve factual disputes. Robinson v. United States, 586 F.3d 683, 685 (9th Cir. 2009); see also




1
 Defendant Macy has not been served and therefore does not join in Defendants’ Motion;
however, the forgoing analysis applies with equal force to Plaintiff’s allegations against her.


3 – OPINION & ORDER
           Case 3:20-cv-00783-HZ        Document 18        Filed 03/16/21      Page 4 of 12




Dreier, 106 F.3d at 847 (a challenge to the court’s subject matter jurisdiction under Rule

12(b)(1) may rely on affidavits or any other evidence properly before the court).

II.       Rule 12(b)(6)

          A motion to dismiss under Rule 12(b)(6) tests the sufficiency of the claims. Navarro v.

Block, 250 F.3d 729, 732 (9th Cir. 2001). When evaluating the sufficiency of a complaint’s

factual allegations, the court must accept all material facts alleged in the complaint as true and

construe them in the light most favorable to the non-moving party. Wilson v. Hewlett-Packard

Co., 668 F.3d 1136, 1140 (9th Cir. 2012). A motion to dismiss under Rule 12(b)(6) will be

granted if a plaintiff alleges the “grounds” of his “entitlement to relief” with nothing “more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action[.]” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “Factual allegations must be enough to raise a

right to relief above the speculative level on the assumption that all the allegations in the

complaint are true (even if doubtful in fact)[.]” Id. (citations and footnote omitted).

          To survive a motion to dismiss, a complaint “must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (internal quotation marks omitted). A plaintiff must “plead[] factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. In other words, a complaint must state a plausible claim for relief and contain “well-

pleaded facts” that “permit the court to infer more than the mere possibility of misconduct[.]” Id.

at 679.

                                           DISCUSSION

          Defendants move to dismiss the Complaint because: (1) the Court lacks subject matter

jurisdiction under tribal sovereign immunity; (2) Plaintiff’s § 1983 claims fail to state a cause of




4 – OPINION & ORDER
         Case 3:20-cv-00783-HZ            Document 18     Filed 03/16/21      Page 5 of 12




action due to lack of state action; and (3) the Court should decline to exercise supplemental

jurisdiction over the state law claims.

I.     Tribal Sovereign Immunity
       Defendants move to dismiss Plaintiff’s claims under the doctrine of tribal sovereign

immunity. “Indian tribes have long been recognized as possessing the common-law immunity

from suit traditionally enjoyed by sovereign powers.” Santa Clara Pueblo v. Martinez, 436 U.S.

49, 58 (1978) (citations omitted). Suits against Indian tribes are therefore barred by sovereign

immunity absent an express waiver by the tribe or congressional abrogation. Id.

       The Court lacks jurisdiction over Plaintiff’s claims to the extent they are brought against

Defendants in their “official” capacities. “In an official-capacity claim, the relief sought is only

nominally against the official and in fact is against the official’s office and thus the sovereign

itself.” Lewis v. Clarke, 137 S. Ct. 1285, 1291, 197 L. Ed. 2d 631 (2017) (citing Will v. Michigan

Dept. of State Police, 491 U.S. 58, 71 (1989); Dugan v. Rank, 372 U.S. 609, 611 (1963)).

“[L]awsuits brought against employees in their official capacity ‘represent only another way of

pleading an action against an entity of which an officer is an agent[.]’” Id. (quoting Kentucky v.

Graham, 473 U.S. 159, 165-66 (1985). Thus, “[a] suit against [a tribe’s] officials in their official

capacities is a suit against the tribe and is barred by tribal sovereign immunity unless that

immunity has been abrogated or waived.” Miller v. Wright, 705 F.3d 919, 927-28 (9th Cir. 2013)

(internal quotation marks omitted).

       Plaintiff argues the CTWS waived sovereign immunity in Warm Springs Tribal Code

(“WSTC”) Chapter 390:

       The Tribe has authorized tort claims against the Tribe, its subordinate
       organizations, enterprises, officers, agents, servants and employees subject to the
       conditions and limitation set forth in Warm Springs Tribal Code Chapter 205. Any
       tort claim brought against the Tribe, the WSPD, a State Certified Tribal Officer, or
       other Tribal official arising from the Tribe’s state law enforcement authority under


5 – OPINION & ORDER
           Case 3:20-cv-00783-HZ        Document 18       Filed 03/16/21      Page 6 of 12




         SB 412 must be asserted in accordance with Chapter 205, except that the limitations
         on damages set forth in WSTC 205.004(1) shall be inapplicable to tort claims
         arising from the Tribe’s state law enforcement authority under SB 412. Instead,
         limitations of liability applicable to tort claims arising from the Tribe’s state law
         enforcement authority under SB 412 shall be the limitations of liability applicable
         to a “local public body” (as that term is defined in ORS 30.260(6)) set forth in the
         Oregon Tort Claims Act, ORS 30.260 to ORS 30.300.
WSTC § 390.130.2
         However, Chapter 390 “is intended to apply only to activities by the Warm Springs law

enforcement personnel conducted under SB 412 – i.e., the enforcement of criminal and traffic

laws of the State of Oregon.” WSTC § 390.001. “[A]ll provisions under [Chapter 390] shall be

narrowly constructed to apply only to such state law enforcements activities, and to no other

activities conducted by Warm Springs law enforcement personnel.” Id. Plaintiff’s claims are not

based on Defendant’s enforcement of Oregon criminal and traffic laws. Accordingly, Chapter

390’s waiver is not applicable to the allegations at hand.

         Furthermore, even assuming Plaintiff’s claims are within the scope of Chapter 390,

Plaintiff misunderstands the extent of WSTC § 390.130’s waiver. A claim brought pursuant to

Chapter 390 is “subject to the conditions and limitations” and “must be asserted in accordance

with Chapter 205.” WSTC § 390.130. Chapter 205 provides that “[t]he Tribes, its subordinate

organization, enterprises, officer, agents, servants and employees may be sued in the Warm

Springs Tribal Court or other court of competent jurisdiction only when explicitly authorized by

either (1) applicable federal law, or (2) by ordinance or resolution of the Tribal Council.” WSTC

§ 205.001. Plaintiff does not contend that Congress has abrogated CTWS’s sovereign immunity,

and, for its part, the CTWS has consented to be sued “only in the Tribal Court[.]” WSTC

§ 205.004. As Judge Sullivan previously concluded, WSTC “§ 205.001 is a limited waiver for




2
    The WSTC is available at: https://warmsprings-nsn.gov/government/tribal-code/.


6 – OPINION & ORDER
         Case 3:20-cv-00783-HZ          Document 18        Filed 03/16/21     Page 7 of 12




tort actions in Tribal Court, and is not a waiver of immunity for all purposes.” Est. of Kalama ex

rel. Scott v. Jefferson Cnty., No. 3:12-CV-01766-SU, 2013 WL 3146858, at *5 (D. Or. June 18,

2013); see also Merrion v. Jicarilla Apache Tribe, 455 U.S. 130, 148 (1982) (Tribal sovereign

immunity “will remain intact unless surrendered in unmistakable terms”); Demontiney v. U.S. ex

rel. Dep’t of Interior, Bureau of Indian Affs., 255 F.3d 801, 811 (9th Cir. 2001) (“There is a

strong presumption against waiver of tribal sovereign immunity.”). Because the CTWS has not

waived its sovereign immunity, the Court lacks subject matter jurisdiction over Plaintiff’s claims

to the extent they are brought against Defendants in their official capacities.

       However, Plaintiff’s claims against Defendants in their individual capacities are not

barred by tribal sovereign immunity. “Although tribal sovereign immunity extends to tribal

officials when acting in their official capacity and within the scope of their authority, tribal

defendants sued in their individual capacities for money damages are not entitled to sovereign

immunity, even though they are sued for actions taken in the course of their official duties.”

Pistor v. Garcia, 791 F.3d 1104, 1112 (9th Cir. 2015) (internal citations and quotation marks

omitted). Defendants concede that Pistor allows individual-capacity suits against tribal officials

but argues that the United States Supreme Court’s decision in Lewis v. Clarke implicitly limited

application of that rule to claims where the tribal official’s conduct occurred off reservation land.

137 S. Ct. at 1291. Defendant’s argument is unpersuasive. Simply put, the location of the tribal

defendant’s tortious conduct was merely a fact of that case that had no bearing on Lewis’s

holding that tribal sovereign immunity did not bar the action from proceeding against the tribal

defendant in his individual capacity. Id. (“This is not a suit against Clarke in his official capacity.

It is simply a suit against Clarke to recover for his personal actions, which ‘will not require

action by the sovereign or disturb the sovereign’s property.’”) (citation omitted). Accordingly,




7 – OPINION & ORDER
         Case 3:20-cv-00783-HZ         Document 18       Filed 03/16/21      Page 8 of 12




the Court denies Defendants’ motion to dismiss Plaintiff’s claims to the extent they are brought

against Defendants in their individual capacities.

II.    42 U.S.C. § 1983 Claims

       Defendants move to dismiss Plaintiff’s First and Second Claims for Relief for lack of

state action. Actions under 42 U.S.C. § 1983 “cannot be maintained in federal court for persons

alleging a deprivation of constitutional rights under color of tribal law.” Evans v. McKay, 869

F.2d 1341, 1347 (9th Cir. 1989). Rather, to state a cognizable § 1983 claim, Plaintiff must allege

that Defendants deprived him of a right secured by the Constitution and acted “under color of

state law.” Naffe v. Frey, 789 F.3d 1030, 1036 (9th Cir. 2015) (quoting West v. Atkins, 487 U.S.

42, 48 (1988)) (emphasis added).

       Defendants’ internal employment actions against a tribal employee are inherently actions

taken under color of tribal law. Nevertheless, Plaintiff argues Defendants became state actors by

receiving state training and resources and by retaliating against him by reporting his termination

to the Oregon Department of Public Safety Standards and Training (“DPSST”). As a preliminary

note, the Complaint does not allege that Defendants submitted information about Plaintiff to

DPSST. More importantly, even if Plaintiff had so alleged, Defendant’s “private misuse of a

state [process] does not describe conduct that can be attributed to the State[.]” Lugar v.

Edmondson Oil Co., 457 U.S. 922, 941 (1982); cf. Zielinski v. Serv. Emps. Int’l Union Loc. 503,

No. 3:20-CV-00165-HZ, 2020 WL 6471690, at *3 (D. Or. Nov. 2, 2020) (finding no state action

where a union defendant allegedly abused a state reporting process by falsely representing the

plaintiff’s membership status and thereby causing his state employer to deduct unauthorized

union dues from his paycheck).




8 – OPINION & ORDER
         Case 3:20-cv-00783-HZ          Document 18        Filed 03/16/21      Page 9 of 12




        Additionally, Defendants’ receipt of “state training and certification to enforce state law

under SB 412” does not make them “state actors” when making internal tribal employment

decisions. Pl. Resp. 5, ECF 14. “The making of a contract with the State, or the acceptance of

state or federal funds, does not convert tribal officials into state or federal actors.” Sandoval v.

Lujan, No. CV 03-01431 JEC/ACT, 2004 WL 7337521, at *5 (D.N.M. Oct. 14, 2004) (citing

E.F.W. v. St. Stephen’s Indian High Sch., 264 F.3d 1297, 1306 (10th Cir. 2001)). Under the state-

action test, “the [constitutional] deprivation must be caused by the exercise of some right or

privilege created by the State or by a rule of conduct imposed by the state or by a person for

whom the State is responsible.” Lugar, 457 U.S. at 937. Defendants were not exercising their

authority to enforce Oregon law when they allegedly violated Plaintiff’s constitutional rights.

Accordingly, the Court grants Defendants’ motion and dismisses Plaintiff’s § 1983 claims for

lack of state action.

III.    State Law Claims

        Because Plaintiff’s federal claims have been dismissed, the Court must determine

whether it should exercise supplemental jurisdiction over his state law claims. A district court

may decline to exercise supplemental jurisdiction over state law claims if it “has dismissed all

claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3). When a court dismisses

all federal law claims before trial, “the balance of the factors to be considered under the pendent

jurisdiction doctrine—judicial economy, convenience, fairness, and comity—will point toward

declining to exercise jurisdiction over the remaining state-law claims.” Carnegie-Mellon Univ. v.

Cohill, 484 U.S. 343, 350 n.7 (1988); accord Acri v. Varian Assocs., Inc., 114 F.3d 999, 1001

(9th Cir. 1997) (en banc); see also Crane v. Allen, No. 3:09-cv-1303-HZ, 2012 WL 602432, at

*10 (D. Or. Feb. 22, 2012) (“Having resolved all claims over which it had original jurisdiction,




9 – OPINION & ORDER
        Case 3:20-cv-00783-HZ          Document 18       Filed 03/16/21      Page 10 of 12




this court declines to exercise supplemental jurisdiction over Plaintiffs’ remaining state law

claims.”).

       The Court finds that the factors of judicial economy, convenience, fairness, and comity

weigh in favor of declining to exercise supplemental jurisdiction. Neither the Court nor the

parties have invested significant time and resources sufficient to justify retaining jurisdiction. As

Defendants correctly note, Plaintiff’s baseless assertion that he cannot get a fair trial at the Warm

Springs Tribal Court “is not only unsupportable, it is offensive to the countless men and women

(both tribal and non-tribal members alike) who have spent decades of time and effort in

developing one of the oldest and most established tribal courts in the Pacific Northwest.” Defs.

Reply 12, ECF 16. The Tribal Court is a convenient forum for the parties and declining to

exercise supplemental jurisdiction shows comity for the CTWS’s sovereignty.3 For these

reasons, the Court declines to exercise supplemental jurisdiction over Plaintiff’s remaining state

law claims. Accordingly, Plaintiff’s Third and Fourth Claims for Relief are dismissed without

prejudice.

IV.    Leave to Amend
       Rule 15(a) states that the Court should “freely give leave” to amend the complaint “when

justice so requires.” Fed. R. Civ. P. 15(a). Whether to grant or deny leave to amend is within the

Court’s discretion. Pisciotta v. Teledyne Indus., Inc., 91 F.3d 1326, 1331 (9th Cir. 1996). That

discretion is guided, however, by the “underlying purpose of Rule 15 . . . to facilitate decision on

the merits, rather than on the pleadings or technicalities.” Nunes v. Ashcroft, 375 F.3d 805, 808

(9th Cir. 2003) (citation omitted). Accordingly, the policy favoring amendment should be



3
 In declining to exercise supplemental jurisdiction over Plaintiff’s state law claims, the Court
need not address Defendants’ argument that O.R.S. 659A.199 does not apply to tribal
employment matters.


10 – OPINION & ORDER
        Case 3:20-cv-00783-HZ          Document 18       Filed 03/16/21      Page 11 of 12




applied with “extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051

(9th Cir. 2003) (citations omitted).

       Five factors weigh on the propriety of a motion for leave to amend: (1) bad faith; (2)

undue delay; (3) prejudice to the opposing party; (4) futility of the amendment; and (5) whether

the plaintiff has previously amended its complaint. Nunes, 375 F.3d at 808 (citation omitted).

Prejudice to the opposing party is the “touchstone” of the Rule 15(a) inquiry and carries the

greatest weight. Eminence Capital, LLC, 316 F.3d at 1052 (citation omitted). Absent prejudice

or a strong showing on any of the other factors, there is a presumption under Rule 15(a) in favor

of granting leave to amend. Id.

       Although Plaintiff states that he “is happy to amend his complaint where appropriate” if

the Court finds he failed to adequately plead “violations made under the color of state law,” he

neglects to explain how he intends to cure the deficiencies in the Complaint. Pl. Resp. 4 n.1. Nor

does Plaintiff address the leave-to-amend factors discussed above. Moreover, given the limited

nature of Plaintiff’s allegations, the Court has serious doubts that amendment can cure the

deficiencies in his legal theories. Therefore, Plaintiff’s request for leave to amend is denied.

Nonetheless, Plaintiff may renew his request by filing a motion for leave to amend under Rule

15(a) along with the proposed amended complaint. A renewed motion for leave to amend, if any,

is due within 14 days of this Opinion & Order.

///

///

///

///

///




11 – OPINION & ORDER
        Case 3:20-cv-00783-HZ        Document 18      Filed 03/16/21     Page 12 of 12




                                        CONCLUSION

       The Court GRANTS Defendants’ Motion to Dismiss [10]. If Plaintiff does not timely

renew his request for leave to amend, the Court will enter judgment in favor of Defendants.

       IT IS SO ORDERED.



       DATED:_______________________.
               March 16, 2021




                                                    ______________________________
                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge




12 – OPINION & ORDER
